             Case 2:18-cr-00132-RAJ Document 785 Filed 05/21/20 Page 1 of 1



                                                                    Hon. Richard A. Jones
 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7
                          WESTERN DISTRICT OF WASHINGTON

 8   UNITED STATES OF AMERICA,         )
 9
                                       )              No. 2:18-cr-00132-RAJ-014
                Plaintiff,             )
10                                     )              ORDER GRANTING
11
           v.                          )              DEFENDANT’S MOTION
                                       )              FOR LEAVE TO FILE
12   ERNIE RAY DAVIS,                  )              OVERLENGTH BRIEF
                                       )
13
                Defendant.             )
14   _________________________________ )
15

16          The Honorable Richard A. Jones, having reviewed Defendants’ Motion for
17
     Leave to File Overlength Reply to Motion for Compassionate Release, and being
18
     familiar with the pertinent records, files, and proceedings, hereby orders that the motion
19

20   (Dkt. #781) is GRANTED. Defendant’s overlength reply brief of seven pages is
21
     accepted.
22
            DATED this 21st day of May, 2020.

                                                      A
23

24

25
                                                      The Honorable Richard A. Jones
26                                                    United States District Judge
27

28



     ORDER GRANTING MOTION
     FOR OVERLENGTH BRIEF - 1
